Exhibit 10.5

EMPLOYEE MATTERS AGREEMENT

between

AUTOMATIC DATA PROCESSING, INC.

and

BROADRIDGE FINANCIAL SOLUTIONS, INC.

Dated as of March 29, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page ARTICLE I   DEFINITIONS    1   Section 1.1   Definitions    1
  Section 1.2   General Interpretive Principles    8 ARTICLE II   GENERAL
PRINCIPLES    8   Section 2.1   Assumption and Retention of Liabilities; Related
Assets    8   Section 2.2   Cessation of Broadridge Participation in ADP Benefit
Plans    9   Section 2.3   Comparable Compensation and Benefits    10   Section
2.4   Service Recognition    10 ARTICLE III   THE ADP PENSION PLAN    10  
Section 3.1   Status of Broadridge Employees    10   Section 3.2   ADP Retention
of Liabilities With Respect to Broadridge Employees    10 ARTICLE IV  
TAX-QUALIFIED DEFINED CONTRIBUTION PLAN    11   Section 4.1   The ADP Savings
Plan    11   Section 4.2   Contributions as of the Distribution Date    12
ARTICLE V   HEALTH, WELFARE AND SIMILAR PLANS    12   Section 5.1   Plans
Maintained by ADP Prior to the Distribution Date    12   Section 5.2   ADP VEBA
   14   Section 5.3   Time-Off Benefits    14 ARTICLE VI   SUPPLEMENTAL OFFICERS
RETIREMENT PLAN    14   Section 6.1   Establishment of Broadridge Supplemental
Officers Retirement Plan    14   Section 6.2   ADP Plan    14 ARTICLE VII  
DEFERRED COMPENSATION PLAN    14   Section 7.1   Broadridge FY07 Deferred
Compensation Plan    14   Section 7.2   Continuation of Elections    15
ARTICLE VIII   EQUITY AWARDS    15   Section 8.1   Treatment of Outstanding ADP
Options Held by Broadridge Employees    15   Section 8.2   Treatment of
Outstanding Shares of ADP Restricted Stock Held by Broadridge Employees    15

 

(i)



--------------------------------------------------------------------------------

ARTICLE IX   ADDITIONAL COMPENSATION MATTERS; SEVERANCE    16   Section 9.1  
Broadridge Assumption of Annual Incentive and Bonus Liability    16   Section
9.2   Severance Policies    16   Section 9.3   Workers’ Compensation Liabilities
   17 ARTICLE X   GENERAL AND ADMINISTRATIVE    17   Section 10.1   Sharing of
Information    17   Section 10.2   Reasonable Efforts/Cooperation    17  
Section 10.3   Employer Rights    18   Section 10.4   Non-Termination of
Employment; No Third-Party Beneficiaries    18   Section 10.5   Consent of Third
Parties    18   Section 10.6   Access to Employees    18   Section 10.7  
Beneficiary Designation/Release of Information/Right to Reimbursement    18  
Section 10.8   Not a Change in Control    19 ARTICLE XI   MISCELLANEOUS
PROVISIONS    19   Section 11.1   Complete Agreement; Representations    19  
Section 11.2   Costs and Expenses    19   Section 11.3   Governing Law    19  
Section 11.4   Notices    20   Section 11.5   Amendment, Modification or Waiver
   20   Section 11.6   No Assignment; Binding Effect    21   Section 11.7  
Counterparts    21   Section 11.8   Negotiation    21   Section 11.9   Specific
Performance    21   Section 11.10   New York Forum    22   Section 11.11  
Waiver of Jury Trial    22   Section 11.12   Interpretation; Conflict With
Ancillary Agreements    23   Section 11.13   Severability    23 SCHEDULE A  
        ADP Health, Welfare and Similar Plans   

 

ii



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT dated as of March 29, 2007 (this “Agreement”) between
Automatic Data Processing, Inc., a Delaware corporation (“ADP”), and Broadridge
Financial Solutions, Inc., a Delaware corporation whose sole shareholder is ADP
(“Broadridge” and, together with ADP, each, a “Party” and collectively, the
“Parties”).

WHEREAS, as of the date of this Agreement, the ADP affiliated group includes
Broadridge and its subsidiaries;

WHEREAS, the Parties (or their predecessors-in-interest) have entered into the
Separation and Distribution Agreement (as defined below), pursuant to which ADP
has contributed to Broadridge the stock and assets associated with the
Broadridge Business (as defined below) in exchange for shares of common stock of
Broadridge, cash and the assumption by Broadridge of certain liabilities related
to the Broadridge Business;

WHEREAS, ADP intends to distribute on a pro rata basis to its shareholders all
of the shares of stock of Broadridge (the “Distribution”);

WHEREAS, the Parties believe the Distribution will provide greater flexibility
for management, capital requirements and growth of the Broadridge Business while
ensuring that ADP senior management can focus its time and resources on the
development of the ADP retained businesses; and

WHEREAS, in connection with effecting the Distribution, ADP and Broadridge have
agreed to enter into this Agreement, for the purpose of allocating assets,
liabilities and responsibilities with respect to certain employee benefit plans
and programs between and among them.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties (each on behalf of itself and each of its
Affiliates) hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Action” means any claim, demand, action, cause of action, suit, countersuit,
arbitration, litigation, inquiry, proceeding or investigation by or before any
Governmental Authority or any arbitration or mediation tribunal or authority.

“ADP Benefit Plan” means any Benefit Plan sponsored, maintained or contributed
to by ADP or any of its Affiliates.



--------------------------------------------------------------------------------

“ADP Common Stock” means shares of common stock, par value $0.10 per share, of
ADP.

“ADP Employee” means any individual who, immediately following the Distribution
Date, will be employed by ADP or any member of the ADP Group in a capacity
considered by ADP to be common law employment, including active employees and
employees on vacation and approved leave of absence (including maternity,
paternity, family, sick, short-term or long-term disability leave, qualified
military service under the Uniformed Services Employment and Reemployment Rights
Act of 1994, and leave under the Family Medical Leave Act and other approved
leaves).

“ADP FY07 DCP” means the Automatic Data Processing, Inc. FY07 Deferred
Compensation Program.

“ADP Group” means ADP and each of its Affiliates and Subsidiaries, and any
corporation or other entity that may become part of such Group from time to
time, other than the Broadridge Group.

“ADP Option” means an option to purchase ADP Common Stock issued under the ADP
Stock Option Plans.

“ADP Pension Plan” means the Automatic Data Processing, Inc. Pension Retirement
Plan.

“ADP Post-Distribution Stock Value” means the official NYSE only “regular way”
first trade price of ADP Common Stock on April 2, 2007 as reported by the NYSE.

“ADP Pre-Distribution Stock Value” means the official NYSE only “regular way”
closing price of ADP Common Stock on March 30, 2007 as reported by the NYSE.

“ADP Restricted Stock” means restricted shares of ADP Common Stock outstanding
under the Automatic Data Processing, Inc. Key Employees’ Restricted Stock Plan.

“ADP Savings Plan” means the Automatic Data Processing, Inc. Retirement and
Savings Plan.

“ADP Severance Policy” means the Automatic Data Processing, Inc. Severance Pay
Policy.

“ADP SORP” means the Automatic Data Processing, Inc. Supplemental Officers
Retirement Plan.

“ADP Stock Option Plans” means, collectively, the Automatic Data Processing,
Inc. 1990 Key Employees’ Stock Option Plan and the Automatic Data Processing,
Inc. 2000 Stock Option Plan.

 

2



--------------------------------------------------------------------------------

“ADP VEBA” means the Automatic Data Processing Inc. and Subsidiaries Employee
Welfare Benefit Trust.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person; provided,
however, that for purposes of this Agreement, no member of either Group shall be
deemed to be an Affiliate of any member of the other Group. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

“Benefit Plan” means, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, consulting,
non-competition or deferred compensation agreement, or an executive
compensation, incentive bonus or other bonus, employee pension, profit-sharing,
savings, retirement, supplemental retirement, stock option, stock purchase,
stock appreciation rights, restricted stock, other equity-based compensation,
severance pay, salary continuation, life, health, hospitalization, sick leave,
vacation pay, disability or accident insurance plan, corporate-owned or key-man
life insurance or other employee benefit plan, program, arrangement, agreement
or commitment, including any “employee benefit plan” (as defined in Section 3(3)
of ERISA), sponsored or maintained by such entity (or to which such entity
contributes or is required to contribute).

“Broadridge Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by any member of the Broadridge Group on or after the
Distribution Date.

“Broadridge Business” means the business and operations conducted by the
Broadridge Group from time to time, whether prior to, at or after the Effective
Time, including, without duplication, (i) the Brokerage Services and Securities
Clearing and Outsourcing Services Businesses conducted by ADP prior to the
Restructuring and (ii) the business and operations conducted by the Broadridge
Group, as more fully described in the Information Statement.

“Broadridge Common Stock” means common stock of Broadridge, par value $0.01 per
share.

“Broadridge Employee” means any individual who, immediately following the
Distribution Date, will be employed by Broadridge or any member of the
Broadridge Group in a capacity considered by Broadridge to be common law
employment, including active employees and employees on vacation and approved
leave of absence (including maternity, paternity, family, sick, short-term
disability leave, qualified military service under the Uniformed Services
Employment and Reemployment Rights Act of 1994, and leave under the Family
Medical Leave Act and other approved leaves).

“Broadridge Group” means Broadridge and each of its Subsidiaries and Affiliates
and any corporation or other entity that may become part of such Group from time
to time.

 

3



--------------------------------------------------------------------------------

“Broadridge Option” means an option to purchase shares of Broadridge Common
Stock.

“Broadridge Option Price Ratio” means the quotient obtained by dividing the
Broadridge Stock Value by the ADP Pre-Distribution Stock Value.

“Broadridge Option Share Ratio” means the quotient obtained by dividing the ADP
Pre-Distribution Stock Value by the Broadridge Stock Value.

“Broadridge Participant” means any individual who, immediately following the
Distribution Date, is a Broadridge Employee, or a beneficiary, dependent or
alternate payee thereof.

“Broadridge Restricted Stock Share Ratio” means the quotient obtained by
dividing the ADP Post-Distribution Stock Value by the Broadridge Stock Value.

“Broadridge Stock Plan” means the Broadridge Financial Solutions, Inc. 2007
Omnibus Award Plan.

“Broadridge Stock Value” means the official NYSE only “regular way” first
trading price of Broadridge Common Stock on April 2, 2007 as reported by the
NYSE.

“Brokerage Services and Securities Clearing and Outsourcing Services Businesses”
means all of the ADP Brokerage Services’ and Securities Clearing and Outsourcing
Services’ business and operations, as more fully described in ADP’s Form 10-K
for the fiscal year ended June 30, 2006.

“Canadian Restructuring” means the transfer of the Brokerage Services and
Securities Clearing and Outsourcing Services Businesses conducted, directly or
indirectly, by ADP Canada Co., a Canadian corporation, to a new Canadian company
that will be transferred to Broadridge in a transaction intended to qualify as a
tax-free spin-off pursuant to Sections 368(a)(1)(D) and 355 of the Code.

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Code Section 4980B and Sections 601 through 608 of
ERISA, and any similar state group health plan continuation Law, together with
all regulations and proposed regulations promulgated thereunder.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Distribution Date” means the date on which the Distribution shall be effected.

 

4



--------------------------------------------------------------------------------

“DOL” means the Department of Labor.

“Dutch Restructuring” means the transfer of the Brokerage Services and
Securities Clearing and Outsourcing Services Businesses conducted by the
subsidiaries of ADP Nederland BV, a Dutch corporation, to a new Dutch company
that will be transferred to a second Dutch company that will be a subsidiary of
Broadridge in a transaction intended to qualify as a tax-free split-off pursuant
to Sections 368(a)(1)(D) and 355 of the Code.

“Effective time” means the time at which the Distribution occurs on the
Distribution Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Former ADP Employee” means, as of the Distribution Date, any former employee of
ADP or an Affiliate, including retired, deferred vested, non-vested and other
inactive terminated individuals, whose most recent active employment with ADP or
an Affiliate was with a member of the ADP Group, but in all events excluding any
person who is a Broadridge Employee.

“Former Broadridge Employee” means, as of the Distribution Date:

(a) any former employee of ADP or an Affiliate, including retired, deferred
vested, non-vested and other inactive terminated individuals, whose most recent
active employment with ADP or an Affiliate was with a member of the Broadridge
Group and such active employment has ended before the Distribution Date,

(b) any individual who, as of the Distribution Date, is on long-term disability
leave and whose most recent active employment with ADP or an Affiliate prior to
the Distribution Date was with a member of the Broadridge Group, and

(c) any former service provider (including any individual who was an independent
contractor, temporary employee, temporary service worker, consultant,
freelancer, agency employee, leased employee, on-call worker, incidental worker,
or nonpayroll worker of ADP or an Affiliate) with respect to whom (x) such
service provider’s employment, non-employment, retainer arrangement, or
relationship with ADP or an Affiliate ended before the Distribution Date and
(y) such service provider’s most recent employment, non-employment, retainer
arrangement, or relationship prior to the Distribution Date was with a member of
the Broadridge Group.

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau or
agency, or any other regulatory, self-regulatory, administrative or governmental
organization or authority, including the NYSE.

 

5



--------------------------------------------------------------------------------

“Group” means the ADP Group and/or the Broadridge Group, as the context
requires.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

“Information” means all information of either the ADP Group or the Broadridge
Group, as the context requires, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including non-public financial information, studies, reports, records,
books, accountants’ work papers, contracts, instruments, surveys, discoveries,
ideas, concepts, know-how, techniques, designs, specifications, drawings,
blueprints, diagrams, models, prototypes, samples, flow charts, data, computer
data, disks, diskettes, tapes, computer programs or other Software (as defined
in the definition of “Intellectual Property”), marketing plans, customer data,
communications by or to attorneys, memos and other materials prepared by
attorneys and accountants or under their direction (including attorney work
product), and other technical, financial, legal, employee or business
information or data.

“Information Statement” means the information statement and any related
documentation to be distributed to holders of ADP Common Stock in connection
with the Distribution, including any amendments or supplements thereto.

“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction, whether owned or held for use under
license, whether registered or unregistered, including such rights in and to:
(i) trademarks, trade dress, service marks, certification marks, logos, and
trade names, and the goodwill associated with the foregoing (collectively,
“Trademarks”); (ii) patents and patent applications, and any and all divisions,
continuations, continuations-in-part, reissues, continuing patent applications,
reexaminations, and extensions thereof, any counterparts claiming priority
therefrom, utility models, patents of importation/confirmation, certificates of
invention, certificates of registration, design registrations or patents and
like rights (collectively, “Patents”); inventions, invention disclosures,
discoveries and improvements, whether or not patentable; (iii) writings and
other works of authorship (“Copyrights”); (iv) trade secrets (including, those
trade secrets defined in the Uniform Trade Secrets Act and under corresponding
foreign statutory Law and common law), Information, business, technical and
know-how information, business processes, non-public information, proprietary
information and confidential information and rights to limit the use or
disclosure thereof by any Person (collectively, “Trade Secrets”); (v) software,
including data files, source code, object code, application programming
interfaces, databases and other software-related specifications and
documentation (collectively, “Software”); (vi) domain names and uniform resource
locators; (vii) moral rights; (viii) privacy and publicity rights; (ix) any and
all technical information, Software, specifications, drawings, records,
documentation, works of authorship or other creative works, ideas, knowledge,
invention disclosures or other data, not including works subject to Copyright,
Patent or Trademark protection (“Technology”); (x) advertising and promotional
materials, whether or not copyrightable; and (xi) claims, causes of action and
defenses relating to the enforcement of any of the foregoing; in each case,
including any registrations of, applications to register, and renewals and
extensions of, any of the foregoing with or by any Governmental Authority in any
jurisdiction.

“IRS” means the Internal Revenue Service.

 

6



--------------------------------------------------------------------------------

“Law” means any applicable foreign, federal, national, state, provincial or
local law (including common law), statute, ordinance, rule, regulation, code or
other requirement enacted, promulgated, issued or entered into, or act taken, by
a Governmental Authority.

“Liabilities” means all debts, liabilities, obligations, responsibilities,
response actions, Losses, damages (whether compensatory, punitive,
consequential, treble or other), fines, penalties and sanctions, absolute or
contingent, matured or unmatured, liquidated or unliquidated, foreseen or
unforeseen, on- or off-balance sheet, joint, several or individual, asserted or
unasserted, accrued or unaccrued, known or unknown, whenever arising, including
those arising under or in connection with any Law, or other pronouncements of
Governmental Authorities constituting an Action, order or consent decree of any
Governmental Authority or any award of any arbitration tribunal, and those
arising under any contract, guarantee, commitment or undertaking, whether sought
to be imposed by a Governmental Authority, private party, or a Party, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute, or otherwise, and including any costs, expenses, interest,
attorneys’ fees, disbursements and expense of counsel, expert and consulting
fees, fees of third party administrators, and costs related thereto or to the
investigation or defense thereof.

“NYSE” means the New York Stock Exchange, Inc.

“Participating Company” means ADP and any Affiliate or any other entity (other
than an individual) participating in an ADP Benefit Plan.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company or partnership, joint stock company, joint venture,
association, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and any governmental authority.

“Restructuring” means, collectively, the Dutch Restructuring, the U.S.
Restructuring, the Canadian Restructuring, the Swiss Restructuring and the U.S.
Contribution.

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement, as amended from time to time, by and between ADP and Broadridge (or
their predecessors-in-interest) dated as of March 20, 2007.

“Subsidiary” means, with respect to any Person, any other Person of which a
Person (either alone or through or together with any other Subsidiary of such
Person) owns, directly or indirectly, a majority of the stock or other equity
interests the

 

7



--------------------------------------------------------------------------------

holders of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.

“Swiss Restructuring” means the transfer of the Brokerage Services and
Securities Clearing and Outsourcing Services Businesses conducted by ADP Suisse
S.A., a Swiss company, to a new Swiss company that will be transferred to
Broadridge.

“U.S. Contribution” means the contribution by ADP to Broadridge of the U.S.
Subsidiaries of ADP Atlantic, Inc., a Delaware corporation, that conduct the
Brokerage Services and Securities Clearing and Outsourcing Services Businesses.

“U.S. Restructuring” means the transfer by ADP Atlantic, Inc., a Delaware
corporation (“ADP Atlantic”), to ADP of the U.S. Subsidiaries of ADP Atlantic
that conduct the Brokerage Services and Securities Clearing and Outsourcing
Services Businesses, in a transaction intended to qualify as tax-free pursuant
to Section 332 of the Code.

Section 1.2 General Interpretive Principles. (a) Words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other gender, in each case, as the context requires, (b) the words “hereof,”
“herein,” “hereunder,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and references to Article, Section,
paragraph, exhibit and schedule are references to the Articles, Sections,
paragraphs, exhibits and schedules to this Agreement unless otherwise specified,
(c) the word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless otherwise specified and
(d) any reference to any federal, state, local or non-U.S. statute or Law shall
be deemed to also refer to all rules and regulations promulgated thereunder,
unless the context otherwise requires.

ARTICLE II

GENERAL PRINCIPLES

Section 2.1 Assumption and Retention of Liabilities; Related Assets.

(a) As of the Effective Time, except as otherwise expressly provided for in this
Agreement, ADP shall, or shall cause one or more members of the ADP Group to,
assume or retain, as applicable, and ADP hereby agrees to pay, perform, fulfill
and discharge, in due course in full (i) all Liabilities under all ADP Benefit
Plans, (ii) all Liabilities with respect to the employment, service, termination
of employment or termination of service of all ADP Employees, Former ADP
Employees, their dependents and beneficiaries, and other service providers
(including any individual who is, or was, an independent contractor, temporary
employee, temporary service worker, consultant, freelancer, agency employee,
leased employee, on-call worker, incidental worker, or nonpayroll worker of any
member of the ADP Group or in any other employment, non-employment, retainer
arrangement, or relationship with any member of the ADP Group),

 

8



--------------------------------------------------------------------------------

in each case to the extent arising in connection with or as a result of
employment with or the performance of services for any member of the ADP Group,
(iii) all Liabilities with respect to the employment, service, termination of
employment or termination of service of all Former Broadridge Employees, their
dependents and beneficiaries and (iv) any other Liabilities or obligations
expressly assigned to ADP or any of its Affiliates under this Agreement. For
purposes of clarification, the Liabilities assumed or retained by the ADP Group
as provided for in this Section 2.1(a) are intended to be ADP Liabilities as
such term is defined in the Separation and Distribution Agreement.

(b) As of the Effective Time, except as otherwise expressly provided for in this
Agreement, Broadridge shall, or shall cause one or more members of the
Broadridge Group to, assume and Broadridge hereby agrees to pay, perform,
fulfill and discharge, in due course in full (i) all Liabilities under all
Broadridge Benefit Plans, (ii) all Liabilities with respect to the employment,
service, termination of employment or termination of service of all Broadridge
Employees, their dependents and beneficiaries and other persons who provide
services to the Broadridge Group (including any individual who is an independent
contractor, temporary employee, temporary service worker, consultant,
freelancer, agency employee, leased employee, on-call worker, incidental worker,
or nonpayroll worker of any member of the Broadridge Group or in any other
employment, non-employment, or retainer arrangement, or relationship with any
member of the Broadridge Group), and (iii) any other Liabilities or obligations
expressly assigned to Broadridge or any of its Affiliates under this Agreement.
For purposes of clarification, the Liabilities assumed by the Broadridge Group
as provided for in this Section 2.1(b) are intended to be Broadridge Liabilities
as such term is defined in the Separation and Distribution Agreement.

(c) From time to time after the Distribution, Broadridge shall promptly
reimburse ADP, upon ADP’s reasonable request and the presentation by ADP of such
substantiating documentation as Broadridge shall reasonably request, for the
cost of any obligations or Liabilities satisfied by ADP or its Affiliates that
are, or that have been made pursuant to this Agreement, the responsibility of
Broadridge or any of its Affiliates.

(d) From time to time after the Distribution, ADP shall promptly reimburse
Broadridge, upon Broadridge’s reasonable request and the presentation by
Broadridge of such substantiating documentation as ADP shall reasonably request,
for the cost of any obligations or Liabilities satisfied by Broadridge or its
affiliates that are, or that have been made pursuant to this Agreement, the
responsibility of ADP or its Affiliates.

Section 2.2 Cessation of Broadridge Participation in ADP Benefit Plans. Except
as otherwise expressly provided for in this Agreement or as otherwise expressly
agreed to in writing between the Parties, (i) effective as of the Effective
Time, Broadridge and each member of the Broadridge Group shall cease to be a
Participating Company in any ADP Benefit Plan, and (ii) each Broadridge
Participant and any other service providers who provide services to any member
of the Broadridge Group on or after the Effective Time (including any individual
who is an independent contractor,

 

9



--------------------------------------------------------------------------------

temporary employee, temporary service worker, consultant, freelancer, agency
employee, leased employee, on-call worker, incidental worker, or nonpayroll
worker of any member of the Broadridge Group or in any other employment,
non-employment, or retainer arrangement, or relationship with any member of the
Broadridge Group), effective as of the Effective Time, shall cease to
participate in, be covered by, accrue benefits under, be eligible to contribute
to or have any rights under any ADP Benefit Plan, and ADP and Broadridge shall
take all necessary action to effectuate each such cessation.

Section 2.3 Comparable Compensation and Benefits. Except as otherwise agreed to
by ADP, with respect to a Broadridge Employee, for the period commencing on the
Distribution Date and ending on the last day of the first calendar year
beginning on or after the Distribution Date, Broadridge (acting directly or
through its Affiliates) intends to provide such Broadridge Employees with
compensation opportunities (including, without limitation, salary, wages,
commissions and bonus opportunities) and employee benefits, but in all events
excluding any equity or non-qualified deferred compensation plans or programs,
that are substantially comparable, in the aggregate, to the compensation
opportunities and employee benefits to which such Broadridge Employees were
entitled to immediately prior to the Distribution Date; provided, however, that
neither Broadridge nor any other member of the Broadridge Group shall be
required to establish any tax-qualified defined benefit pension plan for
Broadridge Employees.

Section 2.4 Service Recognition. Broadridge shall give each Broadridge
Participant full credit for purposes of eligibility, vesting, and determination
of level of benefits under any Broadridge Benefit Plan for such Broadridge
Participant’s service with any member of the ADP Group prior to the Distribution
Date to the same extent such service was recognized by the applicable ADP
Benefit Plans immediately prior to the Distribution Date; provided, however,
that such service shall not be recognized to the extent that such recognition
would result in the duplication of benefits.

ARTICLE III

THE ADP PENSION PLAN

Section 3.1 Status of Broadridge Employees. Effective as of the Distribution
Date, each Broadridge Employee and Former Broadridge Employee shall, for all
purposes of the ADP Pension Plan, be treated as having terminated employment
with ADP and with all of its Affiliates as of the Distribution Date (or, if
earlier, as of the date of such person’s actual termination of employment with
ADP and all Affiliates). Also Effective as of the Distribution Date, each
Broadridge Employee shall become fully vested in such person’s entire accrued
benefit under the ADP Pension Plan.

Section 3.2 ADP Retention of Liabilities With Respect to Broadridge Employees.
Notwithstanding anything herein to the contrary, and subject to Section 3.3 of
this Agreement, the legal responsibility and obligation to pay (or continue to
pay, as the case may be) all benefits otherwise accrued under the ADP Pension
Plan with respect to Broadridge Employees and Former Broadridge Employees shall
at all times remain the

 

10



--------------------------------------------------------------------------------

legal responsibility and obligation of ADP and the ADP Pension Plan. In
connection therewith, there shall be no transfer of Assets from the ADP Pension
Plan to any Broadridge Benefit Plan.

ARTICLE IV

TAX-QUALIFIED DEFINED CONTRIBUTION PLAN

Section 4.1 The ADP Savings Plan.

(a) Establishment of the Broadridge Savings Plan. Effective as of the
Distribution Date, Broadridge shall, or shall have caused one of its Affiliates
to, establish a defined contribution plan and trust for the benefit of
Broadridge Employees (the “Broadridge Savings Plan”). Broadridge shall be
responsible for taking all necessary, reasonable and appropriate action to
establish, maintain and administer the Broadridge Savings Plan so that it is
qualified under Section 401(a) of the Code and that the related trust thereunder
is exempt under Section 501(a) of the Code. Broadridge (acting directly or
through its Affiliates) shall be responsible for any and all Liabilities
(including Liability for funding) and other obligations with respect to the
Broadridge Savings Plan.

(b) Full Vesting Under ADP Savings Plan. Effective as of the Distribution Date,
each Broadridge Employee shall become fully vested in such person’s entire
account balance under the ADP Savings Plan.

(c) Prorated Matching Contribution. As soon as practical on or after the
Distribution Date, ADP shall contribute to the ADP Savings Plan on behalf of
each Broadridge Employee a pro-rated portion of the employer matching
contribution that would otherwise have been contributed on behalf of such person
if no end-of-year employment requirement applied for purposes of receiving such
matching contribution.

(d) Transfer of ADP Savings Plan Assets. On or as soon as reasonably practicable
following the Distribution Date, ADP shall cause the account balances (including
any outstanding loan balances) in the ADP Savings Plan attributable to
Broadridge Employees, together with an amount of cash equal to the aggregate of
such account balances to be transferred to the Broadridge Savings Plan, and
Broadridge shall cause the Broadridge Savings Plan to accept such transfer of
accounts and cash and, effective as of the date of such transfer, to assume and
to fully perform, pay and discharge, all obligations of the ADP Savings Plan
relating to the accounts of Broadridge Employees. Such transfer of cash shall be
done in accordance with the requirements of Section 414(l) of the Code, Treasury
Regulation Section 1.414(1)-1, and Section 208 of ERISA.

(e) Form 5310-A. No later than thirty (30) days prior to the date of such
aforementioned transfer from the ADP Savings Plan to the Broadridge Savings
Plan, ADP and Broadridge (each acting directly or through their respective
Affiliates) shall, to the extent necessary, each file an IRS Form 5310-A
regarding such transfer.

 

11



--------------------------------------------------------------------------------

Section 4.2 Contributions as of the Distribution Date. All contributions payable
to the ADP Savings Plan with respect to employee deferrals, matching
contributions and any other required contributions for Broadridge Employees
through the Distribution Date shall be paid by ADP to the ADP Savings Plan prior
to the date of the cash transfer described in Section 4.1(b) above.

ARTICLE V

HEALTH, WELFARE AND SIMILAR PLANS

Section 5.1 Plans Maintained by ADP Prior to the Distribution Date.

(a) Establishment of the Broadridge Plans. ADP or one or more of its Affiliates
maintain each of the health, welfare and similar plans set forth on Schedule A
attached hereto (the “ADP Welfare Plans”) in part for the benefit of eligible
individuals who, as of the Distribution Date, will be Broadridge Participants.
Effective as of the Distribution Date, Broadridge shall, or shall cause a
Broadridge Affiliate to, adopt, for the benefit of eligible Broadridge
Participants, health, welfare and similar plans, the terms of which are
substantially comparable, in the aggregate, to the terms of the ADP Welfare
Plans as in effect immediately prior to the Distribution Date (collectively, the
“Broadridge Welfare Plans”).

(b) Terms of Participation in Broadridge Welfare Plans. Broadridge (acting
directly or through its Affiliates) shall cause all Broadridge Welfare Plans to
(i) waive all limitations as to preexisting conditions, exclusions, and service
conditions with respect to participation and coverage requirements applicable to
Broadridge Participants, other than limitations that were in effect with respect
to any such person as of the Distribution Date under the ADP Welfare Plans,
(ii) honor any deductible, out-of-pocket maximum, and co-payment incurred by
Broadridge Participants under the ADP Welfare Plans in which they participated
immediately prior to the Distribution Date in satisfying any applicable
deductible or out-of-pocket requirements under any Broadridge Welfare Plans
during the same plan year in which such deductible, out-of-pocket maximums and
co-payments were made, (iii) waive any waiting period limitation or evidence of
insurability requirement that would otherwise be applicable to a Broadridge
Participant following the Distribution Date, to the extent such Broadridge
Participant had satisfied any similar limitation under the analogous ADP Welfare
Plan, and (iv) provide each Broadridge Participant with new annual and lifetime
maximums.

(c) Reimbursement Account Plan. Effective as of the Distribution Date,
Broadridge (acting directly or through its Affiliates) shall have established a
health and dependent care reimbursement account plan (the “Broadridge
Reimbursement Account Plan”) with features that are comparable to those
contained in the Automatic Data Processing, Inc. Health Care and Dependent Care
Flexible Spending Accounts Plan (the “ADP Reimbursement Account Plan”). With
respect to Broadridge

 

12



--------------------------------------------------------------------------------

Participants, effective as of the Effective Time, Broadridge (acting directly or
through its Affiliates) shall assume responsibility for administering all
reimbursement claims of Broadridge Participants with respect to calendar year
2007, whether arising before, on, or after the Distribution Date, under the
Broadridge Reimbursement Account Plan and, for the avoidance of doubt, on and
after the Distribution Date, no additional claims shall be reimbursed with
respect to Broadridge Participants under the ADP Reimbursement Account Plan. ADP
shall, as soon as practicable following the Distribution Date, determine (i) the
sum of all contributions to the ADP Reimbursement Account Plan made with respect
to calendar year 2007 by or on behalf of all Broadridge Participants, as a
whole, prior to the Distribution Date (the “Aggregate Pre-Distribution Date
Contributions”) and (ii) the sum of all claims incurred in calendar year 2007
and paid by the ADP Reimbursement Account Plan with respect to such Broadridge
Participants, as a whole, prior to the Distribution Date (the “Aggregate
Pre-Distribution Date Disbursements”). If the Aggregate Pre-Distribution Date
Contributions exceeds the Aggregate Pre-Distribution Date Disbursements, ADP
shall, as soon as practicable following ADP’s determination of the Aggregate
Pre-Distribution Date Contributions and Pre-Distribution Date Disbursements,
transfer to Broadridge an amount in cash equal to such difference. If the
Aggregate Pre-Distribution Date Disbursements exceeds the Aggregate
Pre-Distribution Date Contributions, Broadridge shall, upon ADP’s reasonable
request and the presentation of such substantiating documentation as Broadridge
shall reasonably request, transfer to ADP an amount in cash equal to such
difference.

(d) Continuation of Elections. With respect to Broadridge Participants, as of
the Distribution Date, Broadridge (acting directly or through its Affiliates)
shall cause the Broadridge Welfare Plans to recognize and maintain all elections
and designations (including, without limitation, all coverage and contribution
elections and beneficiary designations) made by Broadridge Participants under,
or with respect to, the ADP Welfare Plans and apply such elections and
designations under the Broadridge Welfare Plans for the remainder of the period
or periods for which such elections or designations are by their original terms
applicable, to the extent such election or designation is available under the
corresponding Broadridge Welfare Plan.

(e) COBRA and HIPAA. ADP (acting directly or through its Affiliates) shall be
responsible for administering compliance with the certificate of creditable
coverage requirements of HIPAA applicable to the ADP Welfare Plans with respect
to Broadridge Participants. The Parties hereto agree that the Distribution shall
not constitute a COBRA qualifying event for any purposes of COBRA.

(f) Liabilities. Broadridge (acting directly or through its Affiliates) shall
fully perform, pay and discharge, under the Broadridge Welfare Plans, all claims
of Broadridge Participants from and after the Distribution Date that are
incurred on or after the Distribution Date. ADP (acting directly or through its
Affiliates) shall fully perform, pay and discharge, under the ADP Welfare Plans,
all claims of Broadridge Participants that are incurred prior to the
Distribution Date. For purposes of this Section 5.1(f), a claim is deemed to be
incurred (A) with respect to medical, dental, vision and/or prescription drug
benefits, upon the rendering of health services giving rise to such claim;
(B) with respect to life insurance, accidental death and dismemberment

 

13



--------------------------------------------------------------------------------

and business travel accident insurance, upon the occurrence of the event giving
rise to such claim; (C) with respect to disability benefits, upon the date of an
individual’s disability, as determined by the disability benefit insurance
carrier or claim administrator, giving rise to such claim; and (D) with respect
to a period of continuous hospitalization, upon the date of admission to the
hospital.

Section 5.2 ADP VEBA. In no event will any of the assets held under the ADP VEBA
be transferred to Broadridge (or any of its Affiliates) or to any Broadridge
Benefit Plan.

Section 5.3 Time-Off Benefits. Broadridge shall credit each Broadridge
Participant with the amount of accrued but unused vacation time, sick time and
other time-off benefits as such Broadridge Participant had with ADP (or with any
Affiliate) as of the Distribution Date.

ARTICLE VI

SUPPLEMENTAL OFFICERS RETIREMENT PLAN

Section 6.1 Establishment of Broadridge Supplemental Officers Retirement Plan.
Effective as of the Distribution Date, Broadridge shall, or shall cause one of
its Affiliates to, establish a plan to be known as the “Broadridge Supplemental
Officers Retirement Plan.”

Section 6.2 ADP Plan. ADP shall remain responsible for the payment of all
benefits under the ADP SORP which are otherwise due and owing to all Broadridge
Participants. Other than as specifically agreed to in writing by ADP, each
Broadridge Employee shall, for all purposes of the ADP SORP, be treated as
terminating employment with ADP and with all of its Affiliates at the Effective
Time. For purposes of clarification, the amounts which ADP is so required to pay
to Broadridge Participants are intended to be ADP Liabilities as such term is
defined in the Separation and Distribution Agreement.

ARTICLE VII

DEFERRED COMPENSATION PLAN

Section 7.1 Broadridge FY07 Deferred Compensation Plan. Effective as of the
Distribution Date, Broadridge shall, or shall cause one of its Affiliates to,
establish a non-qualified deferred compensation plan to benefit Broadridge
Participants who prior to the Distribution Date had deferred bonus amounts under
the ADP FY07 DCP (the “Broadridge FY07 DCP”). Effective as of the Effective
Time, Broadridge hereby agrees to cause the Broadridge FY07 DCP to assume
responsibility for all Liabilities and fully perform, pay and discharge all
obligations, when such obligations become due, of the ADP FY07 DCP with respect
to all Broadridge Participants therein. Broadridge (acting directly or through
its Affiliates) shall be responsible for any and all Liabilities and other
obligations with respect to the Broadridge FY07 DCP.

 

14



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of Section 2.3 of this Agreement to the
contrary, the Broadridge FY07 DCP shall have the same terms and conditions as
the ADP FY07 DCP.

Section 7.2 Continuation of Elections. As of the Distribution Date, Broadridge
(acting directly or through an Affiliate) shall cause the Broadridge FY07 DCP to
recognize and maintain all elections (including deferral, distribution and
investment elections) and beneficiary designations with respect to Broadridge
Participants under the ADP FY07 DCP.

ARTICLE VIII

EQUITY AWARDS

Section 8.1 Treatment of Outstanding ADP Options Held by Broadridge Employees.
Each ADP Option held by a Broadridge Employee as of the Distribution Date shall
be substituted with a Broadridge Option issued under the Broadridge Stock Plan
and subject to terms and conditions after the Distribution that are
substantially similar to the terms and conditions applicable to the
corresponding ADP Option immediately prior to the Distribution; provided that
(i) the number of shares of Broadridge Common Stock subject to each such
Broadridge Option shall be equal to the product of (x) the number of shares of
ADP Common Stock subject to the corresponding ADP Option immediately prior to
the Distribution Date and (y) the Broadridge Option Share Ratio, with fractional
shares rounded down to the nearest whole share and (ii) the per-share exercise
price of each such Broadridge Option shall be equal to the product of (x) the
per-share exercise price of the corresponding ADP Option immediately prior to
the Distribution Date and (y) the Broadridge Option Price Ratio, rounded up to
the nearest whole cent.

Section 8.2 Treatment of Outstanding Shares of ADP Restricted Stock Held by
Broadridge Employees.

(a) Broadridge Stock Received by Broadridge Employees. Shares of Broadridge
Common Stock distributed in connection with the payment of the Distribution in
respect of shares of ADP Restricted Stock held by a Broadridge Employee shall
not be subject to any forfeiture restriction, and shall be treated for all
purposes the same as shares of Broadridge Common Stock distributed in connection
with the payment of the Distribution to all other holders of ADP Common Stock.

(b) Substitution of ADP Restricted Stock. Each share of ADP Restricted Stock
held by a Broadridge Employee as of the Distribution Date shall be surrendered
on the Distribution Date to ADP and substituted with restricted shares of
Broadridge Common Stock (“Broadridge Restricted Stock”) issued under the
Broadridge Stock Plan and subject to terms and conditions after the Distribution
that are substantially similar to the terms and conditions applicable to the
corresponding shares of ADP Restricted Stock immediately prior to the
Distribution. The number of shares of Broadridge Restricted Stock to which a
Broadridge Employee is entitled pursuant to this

 

15



--------------------------------------------------------------------------------

Section 8.2 will equal the product of (x) the number of shares of corresponding
ADP Restricted Stock held by such Broadridge Employee immediately prior to the
Distribution Date and (y) the Broadridge Restricted Stock Share Ratio, with
fractional shares rounded to the nearest whole share.

ARTICLE IX

ADDITIONAL COMPENSATION MATTERS; SEVERANCE

Section 9.1 Broadridge Assumption of Annual Incentive and Bonus Liability.
Effective as of the Effective Time, Broadridge shall assume or retain, as
applicable, responsibility for all Liabilities and fully perform, pay and
discharge all obligations, when such obligations become due, relating to any
annual incentive awards and bonuses that any Broadridge Employee is eligible to
receive with respect to the fiscal year ending June 30, 2007 and, effective as
of the Effective Time, ADP shall have no obligation with respect to any such
annual incentive award.

Section 9.2 Severance Policies.

(a) Establishment of Broadridge Severance Plan. Effective as of the Distribution
Date, Broadridge shall take all steps necessary to establish a severance plan
for Broadridge Employees (the “Broadridge Severance Policy”).

(b) Assumption of Severance Liabilities. Effective as of the Effective Time,
(i) Broadridge shall assume responsibility for all Liabilities and fully
perform, pay and discharge all obligations, when such obligations become due,
relating to any severance benefit to which any Broadridge Participant may
otherwise be entitled and (ii) ADP shall have no Liability or responsibility to
pay any benefits to any Broadridge Employee pursuant to the terms of the ADP
Severance Policy.

(c) Severance Benefits. With respect to any Broadridge Employee who becomes
eligible to receive severance benefits pursuant to the Broadridge Severance
Policy during the period commencing on the Distribution Date and ending on the
first anniversary of the Distribution Date, the Broadridge Severance Policy
shall provide to such Broadridge Employee an amount of severance benefit that is
not less than the number of weeks of pay that such Broadridge Employee would
have received under the ADP Severance Policy as in effect immediately prior to
the Distribution Date.

(d) Effect of the Separation on Severance. ADP and Broadridge acknowledge and
agree that the transactions contemplated by the Separation and Distribution
Agreement will not constitute a termination of employment of any Broadridge
Employee for purposes of any policy, plan, program or agreement of ADP or
Broadridge or any member of the ADP Group or the Broadridge Group that provides
for the payment of severance, separation pay, salary continuation or similar
benefits in the event of a termination of employment.

 

16



--------------------------------------------------------------------------------

Section 9.3 Workers’ Compensation Liabilities.

(a) Pre-Distribution Date Claims. Effective as of the Effective Time, all
workers’ compensation Liabilities relating to, arising out of, or resulting from
any claim by a Broadridge Employee that results from an accident, incident or
event occurring, or from an occupational disease which becomes manifest, before
the Effective Time shall be the sole and exclusive liability of Broadridge.

(b) Post-Distribution Date Claims. All workers’ compensation Liabilities
relating to, arising out of, or resulting from any claim by a Broadridge
Employee that results from an accident, incident or event occurring, or from an
occupational disease which becomes manifest, on or after the Effective Time
shall be the sole and exclusive Liability of Broadridge.

(c) General. ADP and Broadridge shall cooperate in good faith with respect to
the notification to appropriate governmental agencies of the Distribution and
the issuance of new, or the transfer of existing, workers’ compensation
insurance policies and claims handling contracts.

ARTICLE X

GENERAL AND ADMINISTRATIVE

Section 10.1 Sharing of Information. ADP and Broadridge (acting directly or
through their respective Affiliates) shall provide to the other and their
respective agents and vendors all Information as the other may reasonably
request to enable the requesting Party to administer efficiently and accurately
each of its Benefit Plans and to determine the scope of, as well as fulfill, its
obligations under this Agreement. Such Information shall, to the extent
reasonably practicable, be provided in the format and at the times and places
requested, but in no event shall the Party providing such Information be
obligated to incur any out-of-pocket expenses not reimbursed by the Party making
such request or make such Information available outside of its normal business
hours and premises. Any Information shared or exchanged pursuant to this
Agreement shall be subject to the same confidentiality requirements set forth in
the Separation and Distribution Agreement. The Parties also hereby agree to
enter into any business associate agreements that may be required for the
sharing of any Information pursuant to this Agreement to comply with the
requirements of HIPAA.

Section 10.2 Reasonable Efforts/Cooperation. Each of the Parties hereto will use
its commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations to consummate the transactions
contemplated by this Agreement, including, without limitation, adopting plans or
plan amendments. Each of the Parties hereto shall cooperate fully on any issue
relating to the transactions contemplated by this Agreement for which the other
Party seeks a determination letter or private letter ruling from the IRS, an
advisory opinion from the DOL or any other filing, consent or approval with
respect to or by a Governmental Authority.

 

17



--------------------------------------------------------------------------------

Section 10.3 Employer Rights. Subject to Broadridge’s obligations under this
Agreement, nothing in this Agreement shall prohibit Broadridge or any Broadridge
Affiliate from amending, modifying or terminating any Broadridge Benefit Plan at
any time within its sole discretion. In addition, subject to ADP’s obligations
under this Agreement, nothing in this Agreement shall prohibit ADP or any ADP
Affiliate from amending, modifying or terminating any ADP Benefit Plan at any
time within its sole discretion.

Section 10.4 Non-Termination of Employment; No Third-Party Beneficiaries. Except
as expressly provided for in this Agreement or the Separation and Distribution
Agreement, no provision of this Agreement or the Separation and Distribution
Agreement shall be construed to create any right, or accelerate entitlement, to
any compensation or benefit whatsoever on the part of any ADP Employee or
Broadridge Employee or other future, present, or former employee of any member
of the ADP Group or the Broadridge Group under any ADP Benefit Plan or
Broadridge Benefit Plan or otherwise. Without limiting the generality of the
foregoing, except as expressly provided in this Agreement, the occurrence of the
Distribution alone shall not cause any employee to be deemed to have incurred a
termination of employment which entitles such individual to the commencement of
benefits under any of the ADP Benefit Plans. Furthermore, this Agreement is
solely for the benefit of the Parties hereto and their respective successors and
permitted assigns. Nothing in this Agreement, express or implied, is intended to
or shall confer upon any other person or persons any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.
Furthermore, nothing in this Agreement is intended to confer upon any employee
or former employee of ADP, Broadridge or either of their respective Affiliates
any right to continued employment, or any recall or similar rights to an
individual on layoff or any type of approved leave.

Section 10.5 Consent of Third Parties. If any provision of this Agreement is
dependent on the Consent of any third party and such consent is withheld, the
Parties hereto shall use their reasonable best efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties hereto shall negotiate in good faith to
implement the provision in a mutually satisfactory manner.

Section 10.6 Access to Employees. Following the Distribution Date, each Party
shall, or shall cause its Affiliates to, make available to the other Party those
of their employees who may reasonably be needed in order to defend or prosecute
any legal or administrative action (other than a legal action between ADP and
Broadridge) to which any employee, director or Benefit Plan of the ADP Group or
the Broadridge Group is a party and which relates to the ADP Benefit Plans prior
to the Distribution Date or the Broadridge Benefit Plans on or after the
Distribution Date.

Section 10.7 Beneficiary Designation/Release of Information/Right to
Reimbursement. To the extent permitted by applicable Law and except as otherwise

 

18



--------------------------------------------------------------------------------

provided for in this Agreement, all beneficiary designations, authorizations for
the release of Information and rights to reimbursement made by or relating to
Broadridge Participants under ADP Benefit Plans shall be transferred to and be
in full force and effect under the corresponding Broadridge Benefit Plans until
such beneficiary designations, authorizations or rights are replaced or revoked
by, or no longer apply, to the relevant Broadridge Participant.

Section 10.8 Not a Change in Control. The Parties hereto acknowledge and agree
that the transactions contemplated by the Separation and Distribution Agreement
and this Agreement do not constitute a “change in control” for purposes of any
ADP Benefit Plan or Broadridge Benefit Plan.

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.1 Complete Agreement; Representations. Except as explicitly stated
herein, this Agreement, together with the exhibits and schedules hereto
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments and
writings with respect to such subject matter.

(b) ADP represents on behalf of itself and each other member of the ADP Group
and Broadridge represents on behalf of itself and each other member of the
Broadridge Group as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated by this Agreement; and

(ii) this Agreement has been duly executed and delivered by such Person (if such
Person is a Party) and constitutes a valid and binding agreement of it
enforceable in accordance with the terms thereof (assuming the due execution and
delivery thereof by the other Party), except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other Laws relating to creditors’ rights generally and by general
equitable principles.

Section 11.2 Costs and Expenses. All costs and expenses incurred in connection
with the negotiation, preparation, execution and performance of this Agreement
and the transactions contemplated hereby shall be borne as provided in the
Separation and Distribution Agreement.

Section 11.3 Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of New York, without giving effect to
the conflicts of laws principles thereof.

 

19



--------------------------------------------------------------------------------

Section 11.4 Notices. All notices, requests, claims, demands and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission or mailed (first
class postage prepaid) to the Parties at the following addresses or facsimile
numbers:

If to ADP or any member of the ADP Group, to:

Automatic Data Processing, Inc.

One ADP Boulevard

Roseland, New Jersey 07068

Attn: General Counsel

Fax: 973-974-3324

If to Broadridge or any member of the Broadridge Group, to:

Broadridge Financial Solutions, Inc.

2 Journal Square Plaza

Jersey City, New Jersey 07306

Attn: General Counsel

Fax: 201-714-3506

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this section, be deemed given upon receipt and (iii) if delivered by
mail in the manner described above to the address as provided in this section,
be deemed given upon receipt (in each case regardless of whether such notice,
request or other communication is received by any other Person to whom a copy of
such notice, request or other communication is to be delivered pursuant to this
section). Any party from time to time may change its address, facsimile number
or other information for the purpose of notices to that party by giving notice
specifying such change to the other party.

Section 11.5 Amendment, Modification or Waiver.

(a) Prior to the Distribution, this Agreement may be amended, modified, waived,
supplemented or superseded, in whole or in part, by ADP in its sole discretion
by execution of a written amendment delivered to Broadridge. Subsequent to the
Distribution, this Agreement may be amended, modified, supplemented or
superseded only by an instrument signed by duly authorized signatories of both
Parties.

(b) Following the Distribution, any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any

 

20



--------------------------------------------------------------------------------

Party of any term or condition of this Agreement, in any one or more instances,
shall be deemed or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.

Section 11.6 No Assignment; Binding Effect.

(a) Neither this Agreement nor any right, interest or obligation hereunder may
be assigned by either Party hereto without the prior written consent of the
other Party hereto and any attempt to do so will be void, except that following
the Effective Time each Party hereto may assign any or all of its rights,
interests and obligations hereunder to an Affiliate, provided that any such
Affiliate agrees in writing to be bound by all of the terms, conditions and
provisions contained herein. Subject to the preceding sentence, this Agreement
is binding upon, inures to the benefit of and is enforceable by the Parties
hereto and their respective successors and assigns.

(b) Except for the provisions of Article IV of the Separation and Distribution
Agreement relating to indemnification, the terms and provisions of this
Agreement are intended solely for the benefit of each Party hereto and their
respective Affiliates, successors or permitted assigns, and it is not the
intention of the Parties to confer third party beneficiary rights upon any other
Person.

Section 11.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 11.8 Negotiation. Except as otherwise provided for herein, in the event
that any dispute arises between the Parties that cannot be resolved, either
Party shall have the right to refer the dispute for resolution to the chief
financial officers of the Parties by delivering to the other Party a written
notice of such referral (a “Dispute Escalation Notice”). Following receipt of a
Dispute Escalation Notice, the chief financial officers of the Parties shall
negotiate in good faith to resolve such dispute. In the event that the chief
financial officers of the Parties are unable to resolve such dispute within
fifteen (15) business days after receipt of the Dispute Escalation Notice,
either Party shall have the right to refer the dispute to the chief executive
officers of the Parties, who shall negotiate in good faith to resolve such
dispute. In the event that the chief executive officers of the Parties are
unable to resolve such dispute within thirty (30) business days after the date
of the Dispute Escalation Notice, either Party shall have the right to commence
litigation in accordance with Section 11.10. The Parties agree that all
discussions, negotiations and other Information exchanged between the Parties
during the foregoing escalation proceedings shall be without prejudice to the
legal position of a Party in any subsequent Action.

Section 11.9 Specific Performance. From and after the Distribution, in the event
of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Parties agree that the Party or
Parties to this Agreement who are or are to be thereby aggrieved shall have the
right to specific

 

21



--------------------------------------------------------------------------------

performance and injunctive or other equitable relief of its or their rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that, from and after the Distribution, the remedies at law for any
breach or threatened breach of this Agreement, including monetary damages, are
inadequate compensation for any loss, that any defense in any action for
specific performance that a remedy at law would be adequate is hereby waived,
and that any requirements for the securing or posting of any bond with such
remedy are hereby waived.

Section 11.10 New York Forum. Subject to the prior exhaustion of the procedures
set forth in Section 11.08, each of the Parties agrees that, except as otherwise
provided herein, all Actions arising out of or in connection with this
Agreement, or for recognition and enforcement of any judgment arising out of or
in connection with this Agreement, shall be tried and determined exclusively in
the state or federal courts in the State of New York, County of New York, and
each of the Parties hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect to its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each of
the Parties hereby expressly waives any right it may have to assert, and agrees
not to assert, by way of motion, as a defense, counterclaim or otherwise, in any
such action or proceeding: (a) any claim that it is not subject to personal
jurisdiction in the aforesaid courts for any reason; (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts; and (c) any claim that (i) any of the
aforesaid courts is an inconvenient or inappropriate forum for such action or
proceeding, (ii) venue is not proper in any of the aforesaid courts and
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
any of the aforesaid courts. Each of the Parties agrees that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in Section 11.04 or any other manner as may be permitted by Law shall
be valid and sufficient service thereof.

Section 11.11 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE WAIVER IN THIS SECTION,
(ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER,
(iii) SUCH PARTY MAKES SUCH WAIVER VOLUNTARILY AND (iv) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS,
AGREEMENTS AND CERTIFICATIONS HEREIN.

 

22



--------------------------------------------------------------------------------

Section 11.12 Interpretation; Conflict With Ancillary Agreements. The language
of this Agreement shall be construed according to its fair meaning and shall not
be strictly construed for or against any Party. The Article and Section headings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the Parties and shall not in any way affect the meaning
or interpretation of this Agreement. If, and to the extent, the provisions of
this Agreement conflict with the Separation and Distribution Agreement, or any
Ancillary Agreement, the provisions of this Agreement shall control.

Section 11.13 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom.

[Remainder of page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

AUTOMATIC DATA PROCESSING, INC. By:  

/s/    James B. Benson

Name:   James B. Benson Title:   Corporate Vice President

 

BROADRIDGE FINANCIAL SOLUTIONS, INC. By:  

/s/    James B. Benson

Name:   James B. Benson Title:   President

Employee Matters Agreement – Signature Page



--------------------------------------------------------------------------------

SCHEDULE A

ADP Health, Welfare and Similar Plans

Medical Plan.

Prescription Plan.

Dental Plan.

Life Insurance Plan.

Accident Death and Dismemberment Plan.

Long Term Disability Plan.

Automatic Data Processing, Inc. Executive Retiree Health Plan

Automatic Data Processing, Inc. Vision Care Plan.

Automatic Data Processing, Inc. Business Travel Accident Plan.

Automatic Data Processing, Inc. Short Term Disability Salary Continuation Policy

Automatic Data Processing, Inc. Personal Accident Insurance.

Automatic Data Processing, Inc. Employees’ Savings-Stock Purchase Plan.

Automatic Data Processing, Inc. Employee Assistance Program.

Automatic Data Processing, Inc. Tuition Reimbursement Program.

Voluntary Employee pay all non-ERISA Plans include:

Group Universal Life Insurance;

Long Term Care; and

Auto and Home Insurance.